Motion to Dismiss,
The opinion of the Court was delivered by"
Poché, J.
The Recorder of Mortgages, 'having been ordered by judgment of the lower court, rendered on July 31st, 1880, to cancel and erase the inscription of certain tax mortgages in favor of the City of *15■New Orleans and against relator’s immovable property, the city has appealed. 'Relator moves to dismiss the appeal; and among other grounds he urges our want oí jurisdiction, for the reason that the matter in dispute does not exceed one thousand dollars, exclusive of interest.
From the showing of the City, Attorney himself, it appears that the principal of the city’s claim in this case amounts to only $584 88, but he contends that the interest accrued at the time of suit, amounting then to $440, must be added to the capital in determining our jurisdiction. He quotes with apparent confidence several decisions of this Court in support of his theory; but he evidently lost sight of the fact that the case on which he relies originated under the constitution of 1868, which provided that the jurisdiction of the Supreme Court should “ extend to all cases when the matter in dispute exceeded five hundred dollars,” and made no mention of interest.
Under such a provision, the Court very properly ruled that interest, accrued at the institution of the suit, was part of the matter in dispute, and should be considered, together with the principal or capital of the demand, in determining its jurisdiction.
But under the present constitution, it is provided that the. jurisdiction of the Supreme Court “ shall extend to all cases when the matter in dispute shall exceed one thousand dollars, exclusive of interest.” The difference between the two provisions is striking and glaring, and presents a self-evident proposition. In.one case, interest forms part of the matter in dispute; in the other, interest must be specially included in determining the jurisdiction of the Court.
It follows, therefore, that the matter in dispute, in this case, does not exceed one thousand dollars, exclusive of interest, and that we have no jurisdiction.
It is, therefore, ordered that this appeal be dismissed-at appellants’ costs.
Levy, J., absent.